DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 06/19/2019.
Claims 1-8 are currently pending and have been examined.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 3, and 8 are objected to because of the following informalities:   	Claim 1, line 3, recites “each of the automated guided vehicles including” and should be concluded with a colon. 	Claim 1, at line 16, recites “the management device including” and should be concluded with a colon. 	Claim 3 recites “the management device further includes” and should be concluded with a colon. 	Claim 8, line  4, recites “each of the automated guided vehicles including” and should be appended with a colon.
Claim 8, line 13, recites “the console including” and should be appended with a colon.   
. 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  	“a movement instruction receiving unit that receives…” from claim 1, 7, and 8. 	“an information transmitting unit that transmits…” from claim 1, 7, and 8. 	“a traveling unit that performs …” from claim 1, 7, and 8. 	“a movement instruction management unit that transmits …” from claim 1 and 8. 	“a load information receiving unit that receives …” from claim 1 and 8. 	“a load amount management unit that manages …” from claim 1 and 8. 	“a cargo information storage unit that stores …” from claim 3. 	“a load information transmitting unit that transmits…” from claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 9714139 B1) in view of Matsuo et al. (JP 2000-95312 A). 	Regarding claim 1, Aggarwal discloses cargo transport system comprising (see at least abstract):  	a management device (FIG. 1 illustrates an example inventory system 100 in a side view, in accordance with embodiments. The inventory system 100 comprises one or more mobile drive units (including overhead drive units 180 and ground drive units 182), and a management control module 184. The mobile drive units 180, 182 can be controlled by the management control module 184 to move one or more transportable objects stored in a storage space such as an inventory holder 186 or a detachable component thereof 188. – See at least column 4, lines 49-57 and Figs. 3 and 9);  	and a plurality of automated guided vehicles (FIG. 1 illustrates an example inventory system 100 in a side view, in accordance with embodiments. The inventory system 100 comprises one or more mobile drive units (including overhead drive units 180 and ground drive units 182), and a management control module 184. The mobile drive units 180, 182 can be controlled by the management control module 184 to move one or more transportable objects stored in a storage space such as an inventory holder 186 or a detachable component thereof 188. – See at least column 4, lines 49-57 and Figs. 4-5), each of the automated guided vehicles including  	a movement instruction receiving unit that receives, from the management device, a movement instruction for moving to at least one loading operation place where a loading operation of loading a cargo to be transported into the automated guided vehicle is performed or a specified position near the loading operation place (Route planning module 94 receives route requests from mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. In response to receiving a route request, route planning module 94 generates a path to one or more destinations identified in the route request. Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path. After generating an appropriate path, route planning module 94 transmits a route response identifying the generated path to the requesting mobile drive unit 20 using communication interface module 98. – See at least column 13, lines 17-29),  	an information transmitting unit that transmits, to the management device, load information concerning a load state of the cargo loaded into the automated guided vehicle (For example, in particular embodiments, resource scheduling module 92, route planning module 94, segment reservation module 96, and inventory module 97 represent computer processes executing on processor 90 and communication interface module 98 comprises a wireless transmitter, a wireless receiver, and a related computer process executing on processor 90. The systems and methods described herein can be implemented by and/or applied to a wide variety of mobile drive units. A mobile drive unit can be configured to move within any suitable environment, such as in air (e.g., a fixed-wing aircraft, a rotary-wing aircraft, or an aircraft having neither fixed wings nor rotary wings), on ground (e.g., a motorized vehicle or robot), or any combination of these environments … In the illustrated embodiment, mobile drive unit 20 includes a position sensor 140, a holder sensor 150, an obstacle sensor 160, and an identification signal transmitter 162. … In some embodiments, the communication module 910 can be configured to receive control data from and/or transmit feedback data to a management module, a mobile drive unit, a data server, a cloud-based service, and the like. Control data may include instructions or commands for controlling an operation or a state of the mobile drive unit. Feedback data may include information based on sensing data captured by the mobile drive unit, error or acknowledgement messages, or any other suitable information. – See at least column 14, lines 23-36; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5),  	and a traveling unit that performs automated traveling in accordance with the received movement instruction (FIGS. 4 and 5 illustrate in greater detail the components of a particular embodiment of mobile drive unit 20. In particular, FIGS. 4 and 5 include a front and side view of an example mobile drive unit 20. The illustrated mobile drive unit 20 can be an example of a ground drive unit discussed herein. Mobile drive unit 20 includes a docking head 110, a drive module 120, a docking actuator 130, and a control module 170. Additionally, mobile drive unit 20 may include one or more sensors configured to detect or determine the location of mobile drive unit 20, inventory holder 30, and/or other appropriate elements of inventory system 10. In the illustrated embodiment, mobile drive unit 20 includes a position sensor 140, a holder sensor 150, an obstacle sensor 160, and an identification signal transmitter 162. … Control module 170 monitors and/or controls operation of drive module 120 and docking actuator 130. Control module 170 may also receive information from sensors such as position sensor 140 and holder sensor 150 and adjust the operation of drive module 120, docking actuator 130, and/or other components of mobile drive unit 20 based on this information. – See at least column 15, lines 1-14; column 17, lines 6-12; and Figs. 4-5), Control module 170 monitors and/or controls operation of drive module 120 and docking actuator 130. Control module 170 may also receive information from sensors such as position sensor 140 and holder sensor 150 and adjust the operation of drive module 120, docking actuator 130, and/or other components of mobile drive unit 20 based on this information. – See at least column 17, lines 6-12),  	a load information receiving unit that receives the load information from each of the automated guided vehicles (Mobile drive units 20 may be capable of communicating with management module 15 to receive information identifying selected inventory holders 30, transmit the locations of mobile drive units 20, or exchange any other suitable information to be used by management module 15 or mobile drive units 20 during operation. Mobile drive units 20 may communicate with management module 15 wirelessly, using wired connections between mobile drive units 20 and management module 15, and/or in any other appropriate manner. – See at least column 7, lines 14-24),  	and a load amount management unit that manages a load amount of each of the automated guided vehicles on the basis of the load information (In addition to storage density, the storage density indicator may incorporate considerations of a variety of other factors related to mobile drive units, the particular inventory request, aspects of the inventory system, and the like. Examples of drive unit related factors can include a current position, load capacity, power or batter charge status, and the like of a mobile drive unit. Examples of factors related to a particular inventory request may include priority information (e.g., high priority or low priority), timing constraint (e.g., a deadline by which the request need to be handled and/or completed), cost constraint (e.g., a maximum cost or minimum cost in terms of resource usage), handling instructions (e.g., whether an inventory item is fragile or a direction at which the item should be handled), size or weight information of inventory items (e.g., oversized or overweight items), location of the inventory item (e.g., storage location of an inventory holder that stores the inventory item and/or the location of the inventory item within the inventory holder), and the like. – See at least column 39, lines 48-66),  	Aggarwal does not disclose, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, the movement instruction management unit transmits, to a second automated guided vehicle different from the first automated guided vehicle, a movement instruction for moving to the loading operation place or the specified position near the loading operation place. 	However, Matsuo teaches, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, the movement instruction management unit transmits, to a second automated guided vehicle different from the first automated guided vehicle, a movement instruction for moving to the loading operation place or the specified position near the loading operation place (According to this, even if the collection car becomes full during the collection work and the collection work of the collection car is terminated there, another collection car is used to collect the remaining goods. , And the collection of the remaining goods is taken over and continued, so that the completion time of the collection work itself is not so delayed. – See at least page 3, paragraph [0009] for the attached machine translation). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate preparing additional transport units for over-capacity orders as taught by Mastuo into the cargo transports system of Aggarwal because both systems are directed to the efficient operation of managing inventories and would allow large orders to be processed more efficiently and aid in overall production. 	Regarding claim 2, Aggarwal discloses the load information includes at least either a volume or a weight of the cargo loaded into the automated guided vehicle (In addition to storage density, the storage density indicator may incorporate considerations of a variety of other factors related to mobile drive units, the particular inventory request, aspects of the inventory system, and the like. Examples of drive unit related factors can include a current position, load capacity, power or batter charge status, and the like of a mobile drive unit. Examples of factors related to a particular inventory request may include priority information (e.g., high priority or low priority), timing constraint (e.g., a deadline by which the request need to be handled and/or completed), cost constraint (e.g., a maximum cost or minimum cost in terms of resource usage), handling instructions (e.g., whether an inventory item is fragile or a direction at which the item should be handled), size or weight information of inventory items (e.g., oversized or overweight items), location of the inventory item (e.g., storage location of an inventory holder that stores the inventory item and/or the location of the inventory item within the inventory holder), and the like. – See at least column 39, lines 48-66). 	Regarding claim 3, Aggarwal discloses the load information includes a type and a quantity of the cargo loaded into the automated guided vehicle (Once the type of mobile drive unit is selected, a mobile drive unit of the selected type may be selected 2310. The selection may be based on any suitable factors discussed herein such as storage density of the start location and/or finish location, factors related to mobile drive units of the selected type (e.g., an availability, current position, load capacity, power or batter charge status, size or dimension, weight, and the like); factors related to a particular inventory request (e.g., priority information, timing constraint, handling instructions, size or weight information of the object, and the like); and/or system considerations can include the capacity, allocation of workload, and performance of system resources (e.g., drive units, inventory stations, management module, inventory holders, human or automated operators), and the like. – See at least column 48, lines 30-44),  	the management device further includes a cargo information storage unit that stores at least either a volume or a weight per cargo for each type as cargo information (The process 2100 can include receiving 2102 a request to retrieve an inventory item stored in an inventory system. The retrieval request may include information identifying the inventory item to be retrieved such as an item identifier, classification code, description, and the like. … In some embodiments, the request may also include other information such as a priority information (e.g., high priority or low priority), timing constraint (e.g., a deadline by which the request need to be handled and/or completed), cost constraint (e.g., a maximum cost or minimum cost in terms of resource usage), handling instructions (e.g., whether an inventory item is fragile and should be handled with care), size or weight information of inventory items, and the like. – See at least column 36, lines 63-67; and column 37, lines 37-44),  	and the load amount management unit manages the load amount of each of the automated guided vehicles on the basis of the load information and the cargo information (Once the type of mobile drive unit is selected, a mobile drive unit of the selected type may be selected 2310. The selection may be based on any suitable factors discussed herein such as storage density of the start location and/or finish location, factors related to mobile drive units of the selected type (e.g., an availability, current position, load capacity, power or batter charge status, size or dimension, weight, and the like); factors related to a particular inventory request (e.g., priority information, timing constraint, handling instructions, size or weight information of the object, and the like); and/or system considerations can include the capacity, allocation of workload, and performance of system resources (e.g., drive units, inventory stations, management module, inventory holders, human or automated operators), and the like. – See at least column 48, lines 30-44). 	Regarding claim 4, Aggarwal discloses the movement instruction management unit changes the criterion value in accordance with a distance between a position of the loading operation place where the loading operation is ongoing and a position of an automated guided vehicle to which a transport instruction is transmitted in a case where the load amount exceeds the criterion value (Position sensor 140 represents one or more sensors, detectors, or other components suitable for determining the location of mobile drive unit 20 in any appropriate manner. For example, in particular embodiments, the workspace 70 associated with inventory system 10 includes a number of fiducial marks that mark points on a two-dimensional grid that covers all or a portion of workspace 70. In such embodiments, position sensor 140 may include a camera and suitable image- and/or video-processing components, such as an appropriately-programmed digital signal processor, to allow position sensor 140 to detect fiducial marks within the camera's field of view. Control module 170 may store location information that position sensor 140 updates as position sensor 140 detects fiducial marks. As a result, position sensor 140 may utilize fiducial marks to maintain an accurate indication of the location mobile drive unit 20 and to aid in navigation when moving within workspace 70. – See at least column 16, lines 7-23). 	Regarding claim 5, Aggarwal discloses the movement instruction management unit changes the criterion value in accordance with a degree of time previously taken for the automated guided vehicle for which the load amount exceeds the criterion value to load cargos (In various embodiments, a type of a mobile drive unit can be determined based on a mode of transportation (ground or overhead), width, height, footprint, weight, capacity, speed (e.g., maximum speed, minimum speed, or average speed), battery life, cost to purchase or cost of maintenance, and the like. In particular, the mode of transportation can indicate an environment in which the transportation takes place, for example, on the ground versus in the air. In various embodiments, the selected mobile drive unit type may be configured to optimize the time, cost, collision avoidance, resource allocation, and/or other suitable aspects associated with the retrieval process. – See at least column 39, lines 25-37). 	Regarding claim 6, Aggarwal does not explicitly teach but Matsuo discloses in a case where the movement instruction management unit transmits the movement management module 15 may interact with the relevant components to ensure the efficient use of space, equipment, manpower, and other resources available to inventory system 10. As one specific example of such interaction, management module 15 is responsible, in particular embodiments, for planning the paths mobile drive units 20 take when moving within workspace 70 and for allocating use of a particular portion of workspace 70 to a particular mobile drive unit 20 for purposes of completing an assigned task. In such embodiments, mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Moreover, while the description below focuses on one or more embodiments in which mobile drive unit 20 requests paths from management module 15, mobile drive unit 20 may, in alternative embodiments, generate its own paths. – See at least column 11, lines 44-60; According to this, even if the collection car becomes full during the collection work and the collection work of the collection car is terminated there, another collection car is used to collect the remaining goods. , And the collection of the remaining goods is taken over and continued, so that the completion time of the collection work itself is not so delayed. – See at least page 3, paragraph [0009] for the attached machine translation).
Regarding claim 7, Aggarwal discloses an automated guided vehicle comprising (FIG. 1 illustrates an example inventory system 100 in a side view, in accordance with embodiments. The inventory system 100 comprises one or more mobile drive units (including overhead drive units 180 and ground drive units 182), and a management control module 184. The mobile drive units 180, 182 can be controlled by the management control module 184 to move one or more transportable objects stored in a storage space such as an inventory holder 186 or a detachable component thereof 188. – See at least column 4, lines 49-57 and Figs. 4-5):  	a movement instruction receiving unit that receives a movement instruction for moving to at least one loading operation place where a loading operation of loading a cargo to be transported into the automated guided vehicle is performed or a specified position near the loading operation place (Route planning module 94 receives route requests from mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. In response to receiving a route request, route planning module 94 generates a path to one or more destinations identified in the route request. Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path. After generating an appropriate path, route planning module 94 transmits a route response identifying the generated path to the requesting mobile drive unit 20 using communication interface module 98. – See at least column 13, lines 17-29);  	and a traveling unit that performs automated traveling in accordance with the received movement instruction (FIGS. 4 and 5 illustrate in greater detail the components of a particular embodiment of mobile drive unit 20. In particular, FIGS. 4 and 5 include a front and side view of an example mobile drive unit 20. The illustrated mobile drive unit 20 can be an example of a ground drive unit discussed herein. Mobile drive unit 20 includes a docking head 110, a drive module 120, a docking actuator 130, and a control module 170. Additionally, mobile drive unit 20 may include one or more sensors configured to detect or determine the location of mobile drive unit 20, inventory holder 30, and/or other appropriate elements of inventory system 10. In the illustrated embodiment, mobile drive unit 20 includes a position sensor 140, a holder sensor 150, an obstacle sensor 160, and an identification signal transmitter 162. … Control module 170 monitors and/or controls operation of drive module 120 and docking actuator 130. Control module 170 may also receive information from sensors such as position sensor 140 and holder sensor 150 and adjust the operation of drive module 120, docking actuator 130, and/or other components of mobile drive unit 20 based on this information. – See at least column 15, lines 1-14; column 17, lines 6-12; and Figs. 4-5);  	Aggarwal discloses an information transmitting unit that transmits information for moving another automated guided vehicle to the loading operation place or the specified position near the loading operation place (Mobile drive units 20 may be capable of communicating with management module 15 to receive information identifying selected inventory holders 30, transmit the locations of mobile drive units 20, or exchange any other suitable information to be used by management module 15 or mobile drive units 20 during operation. … In the illustrated embodiment, mobile drive unit 20 includes a position sensor 140, a holder sensor 150, an obstacle sensor 160, and an identification signal transmitter 162. … In some embodiments, the communication module 910 can be configured to receive control data from and/or transmit feedback data to a management module, a mobile drive unit, a data server, a cloud-based service, and the like. Control data may include instructions or commands for controlling an operation or a state of the mobile drive unit. Feedback data may include information based on sensing data captured by the mobile drive unit, error or acknowledgement messages, or any other suitable information. – See at least column 7, lines 14-21; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5), but not in the case where a load amount of the automated guided vehicle exceeds a predetermined criterion value while the loading operation at the loading operation place is ongoing. 	However, Matsuo teaches a case where a load amount of the automated guided vehicle exceeds a predetermined criterion value while the loading operation at the loading operation place is ongoing (According to this, even if the collection car becomes full during the collection work and the collection work of the collection car is terminated there, another collection car is used to collect the remaining goods. , And the collection of the remaining goods is taken over and continued, so that the completion time of the collection work itself is not so delayed. – See at least page 3, paragraph [0009] for the attached machine translation).
	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate preparing additional transport units for over-capacity orders as taught by Mastuo into the cargo transports system of Aggarwal because both systems are directed to the efficient operation of managing inventories and would allow large orders to be processed more efficiently and aid in overall production. 	Regarding claim 8, Aggarwal discloses a cargo transport system comprising (see at least abstract):  	a management device (FIG. 1 illustrates an example inventory system 100 in a side view, in accordance with embodiments. The inventory system 100 comprises one or more mobile drive units (including overhead drive units 180 and ground drive units 182), and a management control module 184. The mobile drive units 180, 182 can be controlled by the management control module 184 to move one or more transportable objects stored in a storage space such as an inventory holder 186 or a detachable component thereof 188. – See at least column 4, lines 49-57 and Figs. 3 and 9);  	a plurality of automated guided vehicles (FIG. 1 illustrates an example inventory system 100 in a side view, in accordance with embodiments. The inventory system 100 comprises one or more mobile drive units (including overhead drive units 180 and ground drive units 182), and a management control module 184. The mobile drive units 180, 182 can be controlled by the management control module 184 to move one or more transportable objects stored in a storage space such as an inventory holder 186 or a detachable component thereof 188. – See at least column 4, lines 49-57 and Figs. 4-5);  	and a console (For example, in particular embodiments, resource scheduling module 92, route planning module 94, segment reservation module 96, and inventory module 97 represent computer processes executing on processor 90 and communication interface module 98 comprises a wireless transmitter, a wireless receiver, and a related computer process executing on processor 90. The systems and methods described herein can be implemented by and/or applied to a wide variety of mobile drive units. A mobile drive unit can be configured to move within any suitable environment, such as in air (e.g., a fixed-wing aircraft, a rotary-wing aircraft, or an aircraft having neither fixed wings nor rotary wings), on ground (e.g., a motorized vehicle or robot), or any combination of these environments … In the illustrated embodiment, mobile drive unit 20 includes a position sensor 140, a holder sensor 150, an obstacle sensor 160, and an identification signal transmitter 162. … In some embodiments, the communication module 910 can be configured to receive control data from and/or transmit feedback data to a management module, a mobile drive unit, a data server, a cloud-based service, and the like. Control data may include instructions or commands for controlling an operation or a state of the mobile drive unit. Feedback data may include information based on sensing data captured by the mobile drive unit, error or acknowledgement messages, or any other suitable information. – See at least column 14, lines 23-36; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5),  	each of the automated guided vehicles including a movement instruction receiving unit that receives, from the management device, a movement instruction for moving to at least one loading operation place where a loading operation of loading a Route planning module 94 receives route requests from mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. In response to receiving a route request, route planning module 94 generates a path to one or more destinations identified in the route request. Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path. After generating an appropriate path, route planning module 94 transmits a route response identifying the generated path to the requesting mobile drive unit 20 using communication interface module 98. – See at least column 13, lines 17-29),  	and a traveling unit that performs automated traveling in accordance with the received movement instruction (FIGS. 4 and 5 illustrate in greater detail the components of a particular embodiment of mobile drive unit 20. In particular, FIGS. 4 and 5 include a front and side view of an example mobile drive unit 20. The illustrated mobile drive unit 20 can be an example of a ground drive unit discussed herein. Mobile drive unit 20 includes a docking head 110, a drive module 120, a docking actuator 130, and a control module 170. Additionally, mobile drive unit 20 may include one or more sensors configured to detect or determine the location of mobile drive unit 20, inventory holder 30, and/or other appropriate elements of inventory system 10. In the illustrated embodiment, mobile drive unit 20 includes a position sensor 140, a holder sensor 150, an obstacle sensor 160, and an identification signal transmitter 162. … Control module 170 monitors and/or controls operation of drive module 120 and docking actuator 130. Control module 170 may also receive information from sensors such as position sensor 140 and holder sensor 150 and adjust the operation of drive module 120, docking actuator 130, and/or other components of mobile drive unit 20 based on this information. – See at least column 15, lines 1-14; column 17, lines 6-12; and Figs. 4-5),  	the console including a load information transmitting unit that transmits, to the management device, load information concerning a load state of the cargo loaded into the automated guided vehicle (For example, in particular embodiments, resource scheduling module 92, route planning module 94, segment reservation module 96, and inventory module 97 represent computer processes executing on processor 90 and communication interface module 98 comprises a wireless transmitter, a wireless receiver, and a related computer process executing on processor 90. The systems and methods described herein can be implemented by and/or applied to a wide variety of mobile drive units. A mobile drive unit can be configured to move within any suitable environment, such as in air (e.g., a fixed-wing aircraft, a rotary-wing aircraft, or an aircraft having neither fixed wings nor rotary wings), on ground (e.g., a motorized vehicle or robot), or any combination of these environments … In the illustrated embodiment, mobile drive unit 20 includes a position sensor 140, a holder sensor 150, an obstacle sensor 160, and an identification signal transmitter 162. … In some embodiments, the communication module 910 can be configured to receive control data from and/or transmit feedback data to a management module, a mobile drive unit, a data server, a cloud-based service, and the like. Control data may include instructions or commands for controlling an operation or a state of the mobile drive unit. Feedback data may include information based on sensing data captured by the mobile drive unit, error or acknowledgement messages, or any other suitable information. – See at least column 14, lines 23-36; column 15, lines 11-14; column 25, lines 23-32; and Figs. 4-5),  	the management device including a movement instruction management unit that transmits the movement instruction to each of the automated guided vehicles (Control module 170 monitors and/or controls operation of drive module 120 and docking actuator 130. Control module 170 may also receive information from sensors such as position sensor 140 and holder sensor 150 and adjust the operation of drive module 120, docking actuator 130, and/or other components of mobile drive unit 20 based on this information. – See at least column 17, lines 6-12),  	a load information receiving unit that receives the load information from each of the automated guided vehicles (Mobile drive units 20 may be capable of communicating with management module 15 to receive information identifying selected inventory holders 30, transmit the locations of mobile drive units 20, or exchange any other suitable information to be used by management module 15 or mobile drive units 20 during operation. Mobile drive units 20 may communicate with management module 15 wirelessly, using wired connections between mobile drive units 20 and management module 15, and/or in any other appropriate manner. – See at least column 7, lines 14-24),  	and a load amount management unit that manages a load amount of each of the automated guided vehicles on the basis of the load information (In addition to storage density, the storage density indicator may incorporate considerations of a variety of other factors related to mobile drive units, the particular inventory request, aspects of the inventory system, and the like. Examples of drive unit related factors can include a current position, load capacity, power or batter charge status, and the like of a mobile drive unit. Examples of factors related to a particular inventory request may include priority information (e.g., high priority or low priority), timing constraint (e.g., a deadline by which the request need to be handled and/or completed), cost constraint (e.g., a maximum cost or minimum cost in terms of resource usage), handling instructions (e.g., whether an inventory item is fragile or a direction at which the item should be handled), size or weight information of inventory items (e.g., oversized or overweight items), location of the inventory item (e.g., storage location of an inventory holder that stores the inventory item and/or the location of the inventory item within the inventory holder), and the like. – See at least column 39, lines 48-66),  	Aggarwal does not disclose, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, the movement instruction management unit transmits, to a second automated guided vehicle different from the first automated guided vehicle, a movement instruction for moving to the loading operation place or the specified position near the loading operation place. 	However, Matsuo teaches, wherein in a case where a load amount of a first automated guided vehicle exceeds a predetermined criterion value while a loading operation is ongoing for the first automated guided vehicle at the loading operation place, the movement instruction management unit transmits, to a second automated guided vehicle different from the first automated guided vehicle, a movement instruction for moving to the loading operation place or the specified position near the loading According to this, even if the collection car becomes full during the collection work and the collection work of the collection car is terminated there, another collection car is used to collect the remaining goods. , And the collection of the remaining goods is taken over and continued, so that the completion time of the collection work itself is not so delayed. – See at least page 3, paragraph [0009] for the attached machine translation). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate preparing additional transport units for over-capacity orders as taught by Mastuo into the cargo transports system of Aggarwal because both systems are directed to the efficient operation of managing inventories and would allow large orders to be processed more efficiently and aid in overall production.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Galluzzo et al. (US 20150032252 A1) discloses an inventory management systems with automated, guided robots picking items based off of stored information. 	Stadie et al. (US 20180075402 A1) discloses a method and system for controlling transportation devices based on different criteria. 	Dwarakanath et al. (US 8983647 B1) discloses an inventory management and retrieval system in a climate-controlled environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.B./Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666